290 S.W.3d 763 (2009)
STATE of Missouri, Respondent,
v.
Francis Laroy BOSTER, Appellant.
No. WD 69163.
Missouri Court of Appeals, Western District.
June 16, 2009.
Kent Denzel, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

ORDER
PER CURIAM:
Mr. Francis Boster appeals his conviction by jury trial for arson in the second degree. On appeal, Mr. Boster contends that the evidence presented at trial was insufficient for conviction and that the trial court abused its discretion in allowing expert testimony from an unqualified witness.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).